
	
		I
		111th CONGRESS
		1st Session
		H. R. 4376
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Israel (for
			 himself, Mr. Frank of Massachusetts,
			 Ms. Baldwin,
			 Mr. Polis of Colorado,
			 Mr. Serrano,
			 Mr. Moran of Virginia,
			 Mr. Hastings of Florida,
			 Mr. Grijalva,
			 Mr. Towns,
			 Mr. Ackerman,
			 Mr. Weiner,
			 Mr. Gutierrez,
			 Mr. Honda,
			 Mr. Capuano,
			 Ms. Speier,
			 Mr. Crowley,
			 Ms. Pingree of Maine,
			 Mr. Nadler of New York,
			 Ms. Watson,
			 Mrs. Maloney,
			 Mr. Quigley,
			 Mr. Sablan,
			 Ms. Sutton,
			 Mr. Sherman,
			 Mrs. Capps,
			 Ms. Berkley,
			 Ms. Linda T. Sánchez of California,
			 Mr. Peters,
			 Ms. Zoe Lofgren of California,
			 Mr. Waxman,
			 Ms. Lee of California,
			 Ms. Wasserman Schultz,
			 Mr. Engel,
			 Mr. Olver,
			 Mr. Andrews,
			 Mr. Hinchey,
			 Mr. Luján,
			 Mr. Kennedy,
			 Mr. Wu, Ms. Clarke, Ms.
			 Chu, Mr. McGovern,
			 Mr. Clay, Mr. Tonko, and Mr.
			 Murphy of Connecticut) introduced the following bill; which was
			 referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Equal Credit Opportunity Act to prohibit
		  discrimination on account of sexual orientation or gender identity when
		  extending credit.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom from Discrimination in Credit
			 Act of 2009.
		2.Prohibition
			 against discrimination on account of sexual orientation or gender
			 identitySubsection (a)(1) of
			 section 701 of the Equal Credit Opportunity Act (15 U.S.C. 1691) is
			 amended—
			(1)by striking
			 on the basis of race, color, religion, national origin, sex or marital
			 status,; and
			(2)by inserting
			 on the basis of race, color, religion, national origin, sex, sexual
			 orientation, gender identity, or marital status,.
			3.DefinitionsSection 702 of the Equal Credit Opportunity
			 Act (15 U.S.C. 1691a) is amended—
			(1)by striking
			 subsections (f) and (g); and
			(2)by inserting after
			 subsection (e) the following new subsections:
				
					(f)The term
				gender identity means the gender-related identity, appearance,
				or mannerisms or other gender-related characteristics of an individual, with or
				without regard to the individual’s designated sex at birth.
					(g)The term
				person means a natural person, a corporation, government or
				governmental subdivision or agency, trust, estate, partnership, cooperative, or
				association.
					(h)The term
				sexual orientation means homosexuality, heterosexuality, or
				bisexuality.
					(i)Any reference to
				any requirement imposed under this title or any provision of this title shall
				be deemed to include a reference to the regulations of the Board under this
				title or the provision of this title in
				question.
					.
			
